NOTE: This order is nonprecedential.


  Wniteb ~tate~ Qtourt of ~peal~
      for !be jfeberal Qtirruit

             3M COMPANY AND
    3M INNOVATIVE PROPERTIES COMPANY,
              Plaintiffs-Appellees,
                            v.
                  PRADEEP MOHAN,
                  Defendant-Appellant.


                        2011-1328


   Appeal from the United States District Court for the
District of Minnesota in case no. 09-CV-1413, Judge Ann
D. Montgomery.


                      ON MOTION


                       PER CURIAM.

                        ORDER
   Pradeep Mohan moves for leave to seek relief with the
United States District Court for the District of Minnesota.
3M ~mpany et al. oppose.
    To the extent Mohan seeks to argue the merits of his
case, he should put those arguments in his brief.
3M COMPANY      v. MOHAN                                        2

      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is denied.
                                    FOR THE COURT


      SEP 02 2011                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Allen W. Hinderaker, Esq.
    Pradeep Mohan                       u.s. CO\JJb~~PEALS FOR
                                          THE FEDERAL CIRCUIT
s19
                                            SEP 02 2011
                                              JAN HORBALV
                                                .Cl£RK